Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily Harmon on March 31, 2022.

The application has been amended as follows:

In the specification:

	Paragraph 0036, line 2, change “(e.g., Nitrogen gas)” to --or   
				      nitrogen gas--.	

	Paragraph 0041, lines 3-4, change “(e.g., nitrogen gas, argon gas, etc.)” to 
				          --(e.g., argon gas, etc.) or nitrogen gas--;
			      Line 5, after “noble gases”, insert --and nitrogen--.


	Paragraph 0048, line 7, change “(e.g., Nitrogen gas)” to --or   
				      nitrogen gas--.     
			     Line 8, change “Nitrogen” (both instances) to 
				      --nitrogen--. 

	Paragraph 0057, line 2, change “Nitrogen” to --nitrogen--;
     Line 3, change “Nitrogen” to --nitrogen--.  

	 				
	In the claims:

		   Claim 1, line 6, change “noble gas” to --gas denser than air--. 

		 Claim 20, line 1, delete “noble”. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571)272-4555. The examiner can normally be reached Tues.-Fri. 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        

BPG
BRYON P. GEHMAN
Primary Examiner
Art Unit 3736